Citation Nr: 1515694	
Decision Date: 04/10/15    Archive Date: 04/21/15

DOCKET NO.  09-34 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for asthma. 

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paul Goodson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to February 1996.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  The Veteran has relocated during the pendency of this appeal and her records were transferred to the jurisdiction of the appropriate RO, located in Winston-Salem, North Carolina.

In April 2011 and October 2012, the Veteran testified at hearings before a Veterans Law Judge who is no longer employed by the Board.  Transcripts of the hearings are of record.  In February 2015, the Veteran was notified that the Veterans Law Judge who presided at her hearings was no longer employed by the Board, and was informed of her options for another Board hearing.  She was also told that if she did not respond to the letter within 30 days, the Board would assume that she did not want another Board hearing.  The Veteran has not responded to the letter. 

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

While the Board regrets the delay, additional development is required before the Veteran's remaining claims are decided.  The Veteran submitted a VA Form 21-8940, which initiated a claim for a TDIU in January 2004.  At that time, the Veteran indicated her stress-induced asthma prevented her from securing or following any substantially gainful employment.  In a May 2004 rating decision, the RO denied entitlement to a TDIU.  The Veteran was informed of this rating decision in the same month.  She again raised the issue of entitlement to TDIU in an April 2005 letter.  In October 2005, the RO again denied the Veteran's claim for entitlement to a TDIU.  Then, in May 2006 the RO confirmed the prior denial of entitlement to a TDIU.  In June 2006, the Veteran submitted a VA Form 21-4138 wherein she stated, "I would like to use this statement as my official notice of disagreement to the May 18th, 2006 rating decision, which denied my claim to unemployability."  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to the notice of disagreement (NOD).  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to address this appeal in the first instance, to include issuance of an SOC if necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In addition, while this case is in remand status, the Veteran should be afforded a VA examination to determine the current degree of severity of her asthma and the impact of all of her service-connected disabilities on her employability.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should provide all required notice in response to the claim for entitlement to a TDIU rating. 

2.  The RO or the AMC should also undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, the RO or AMC should afford the Veteran a VA examination to determine the current degree of severity of her service-connected asthma, and the impact of all of her service-connected disabilities on her employability.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

The RO or the AMC should also request the examiner provide an assessment of the functional impact of all of the Veteran's service-connected disabilities on her employability.  Specifically, the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected disabilities are sufficient by themselves to preclude her from obtaining or maintaining any form of substantially gainful employment consistent with her education and occupational background. 

The rationale for the opinion must be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted. 

5.  Then, the RO or the AMC should readjudicate the claim for a higher rating for asthma.  If the claim is not granted to the Veteran's satisfaction, she and her attorney should be provided a supplemental statement of the case and the requisite opportunity to respond.  

6.  The RO or the AMC should also readjudicate the claim for a TDIU if it has not been rendered moot.  If the benefit sought is not granted to the Veteran's satisfaction, she and her attorney should be provided a statement of the case and informed of the requirements to perfect an appeal with respect to the TDIU issue.

Thereafter, if appropriate, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




